Citation Nr: 0216608	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-00 900	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to a permanent and total rating for pension 
purposes.  The veteran perfected a timely appeal of this 
determination to the Board.

During the course of this appeal, the veteran relocated from 
New York to New Jersey and the claims folder was transferred 
to the Newark, New Jersey, RO.


REMAND

An appellant must be afforded the full right to 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600 (2002).  Here, the veteran completed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, in May 2000, in favor of the New 
York State Division of Veterans' Affairs.  He has not revoked 
it, and in fact, his December 2001 Substantive Appeal was 
filed by that organization.  In this regard, the Board notes 
that when a veteran has appointed a representative, the RO 
must afford that representative the opportunity to execute a 
VA Form 646, Statement of Accredited Representative in 
Appealed Case, prior to certification of the appeal to the 
Board "in all instances."  VA Adjudication Procedure 
Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000).  

Although the file shows that the Newark, New Jersey, RO, 
apparently believed that the veteran was not represented, the 
absence of a VA Form 646 indicates that the veteran was not 
afforded his full right to representation during all stages 
of the appeal.  38 C.F.R. § 20.600.  As such, the New York 
State Division of Veterans' Affairs must be given an 
opportunity to offer written argument on the veteran's 
behalf, and this argument must be considered by the RO.  
Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO must afford the veteran's 
representative, the New York State 
Division of Veterans' Affairs, the 
opportunity to file a VA Form 646 before 
the case is returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


